Citation Nr: 0331802	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-16 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.

2.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a fracture of the right hip.

3.  Entitlement to service connection for degenerative joint 
disease of the hips, claimed as secondary to service-
connected disabilities of the right leg and right hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel
INTRODUCTION

The appellant served on active duty from November 1941 to 
February 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This case is not yet ready for appellate review.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (VA regulations implementing the VCAA).  See 
also Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The VCAA redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled in 
part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Accordingly, a remand is necessary in the instant 
case for compliance with the provisions of the VCAA.  See 
38 C.F.R. § 19.9 (2003).  In order to comply with the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Quartuccio v. Principi, 16 Vet. App. 
183, the veteran should be notified of the evidence and 
information for which he is responsible and that which VA is 
responsible.  See Quartuccio, 16 Vet. App. at 187.

At a March 2001 VA general medical examination the examiner 
opined that the appellant was unable to continue to work as a 
teacher due to the prolonged standing required, but did not 
address whether the appellant was capable of performing other 
work for which he is qualified.  That examination was 
conducted by a family nurse practitioner and the report was 
not signed by a physician.  See Adjudication Procedure 
Manual, M21-1, Part VI, para. 1.07(d).  Where the record does 
not adequately reveal the current state of the claimant's 
disability, the fulfilment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

A remand is also required in order to accord due process 
regarding the issue of entitlement to an initial disability 
rating in excess of 20 percent for residuals of a fracture of 
the right hip.  In a March 2000 rating decision, the RO 
granted entitlement to service connection for residuals of a 
fracture of the right hip and assigned a 20 percent 
disability rating effective from December 18, 1998.  In April 
2000 the RO received the appellant's Notice of Disagreement 
with the 20 percent disability rating.  Although the RO 
issued a new rating decision in November 2000, no statement 
of the case (SOC) was issued.  See 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2003).  Because no SOC has been provided to the 
appellant on this issue, he has not had an opportunity to 
perfect an appeal.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating action 
of the RO, an appeal has been initiated, and the RO must 
issue a statement of the case.  The Board must remand this 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (holding that where a notice of 
disagreement is received by VA, the appellate process has 
commenced and the appellant is entitled to a Statement of the 
Case on the issue).

Similarly, a remand is required in order to accord due 
process regarding the issue of entitlement to service 
connection for degenerative joint disease of the hips, 
claimed as secondary to service-connected disabilities of the 
right leg and right hip.  In a November 2000 rating decision, 
the RO denied the appellant's claim.  In December 2000 the RO 
received the appellant's Notice of Disagreement with that 
decision.  Although another rating decision was issued in 
December 2001, a statement of the case (SOC) has not been 
issued.  See 38 C.F.R. §§ 19.26, 19.29, 19.30 (2003).  
Because no SOC has been provided to the appellant on this 
issue, he has not had an opportunity to perfect an appeal.  
In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case.  The Board must remand this issue to the RO for 
that purpose.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs; and any 
other applicable legal precedent are 
fully complied with and satisfied, 
including informing the veteran of the 
period of time which he has to submit 
additional evidence.

2.  The appellant should be afforded a VA 
joints examination, by an orthopedist, 
who is requested to provide an assessment 
of the veteran's service-connected 
disabilities pertinent to a determination 
as to whether the appellant is 
unemployable due to his service-connected 
disabilities.  The claims folder, 
including the reports of VA examinations 
in January 2000, June 2000, and March 
2001, should be made available to the 
examiner for review before the 
examination.

The examiner is requested to opine 
whether, without regard to the 
appellant's advancing age or any 
nonservice-connected disabilities, the 
appellant is unable to secure or follow a 
substantially gainful occupation (i.e., 
whether the appellant is incapable of 
performing the physical and mental acts 
required by employment) due solely to his 
service-connected disabilities, which are 
amputation of the right leg, residuals of 
a fracture of the right hip, and scars on 
the lower third of the right thigh.  A 
complete rationale should be provided for 
any opinion.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

4.  The appellant and his representative 
should be furnished a statement of the 
case with respect to the appellant's 
claims of entitlement to an initial 
disability rating in excess of 20 percent 
for residuals of a fracture of the right 
hip and entitlement to service connection 
for degenerative joint disease of the 
hips, claimed as secondary to service-
connected disabilities of the right leg 
and right hip, and given the opportunity 
to respond thereto.  The statement of the 
case should set forth all pertinent laws 
and regulations, and should include a 
discussion of the application of those 
laws and regulations to the evidence.  
Regarding the issue of entitlement to an 
initial disability rating in excess of 20 
percent for the residuals of a fracture 
of the right hip, the RO should 
readjudicate the claim with consideration 
of the potential for "staged" ratings, 
pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).

If either claim remains denied, the 
appellant and his representative must be 
notified of the time limit within which 
an adequate substantive appeal must be 
filed and of the requirements for an 
adequate substantive appeal in order to 
perfect an appeal of this issue.  If, and 
only if, a timely and adequate 
substantive appeal is received, the claim 
or claims should then be returned to the 
Board for further review, as appropriate.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


